 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10
     ___________________________________
11                                      )
     JOSE ANTONIO ROJAS BARRIGA, ) No. LA CV 18-9395-VBF-AFM
12                                      )
                    Petitioner,         ) ORDER
13                                      )
          v.                            ) Adopting the R & R:
14                                      ) Dismissing Without Prejudice;
     SUPERIOR COURT OF CALIFORNIA, )      Directing Entry of Judgment;
15                                      ) Terminating the Case (JS-6)
                    Respondent.         )
16   ___________________________________)
17
           The United States Magistrate Judge issued a Report and Recommendation
18
     (“R&R”) on February 1, 2019. See CM/ECF System Document (“Doc”) 10. By
19
     operation of the Prison Mailbox Rule, petitioner Barriga is deemed to have
20
     constructively filed timely objections on February 24, 2019 (the date when he
21
     tendered the document in a properly addressed and adequately stamped envelope to
22
     prison staff for security screening and mailing).
23
           Fed. R. Civ. P. 72(b)(3) requires de novo review only of those parts of an R&R
24
     to which a party has timely objected. See Khan v. Langford, 2018 WL 1271204, *1
25
     (C.D. Cal. Mar. 8, 2018) (citing, inter alia, US v. Reyna-Tapia, 328 F.3d 1114, 1121
26
     (9th Cir. 2003) (en banc)).
27
28                                            -1-
 1         Having reviewed the habeas corpus petition, the R&R, petitioner’s objection,
 2   and the applicable law, the Court finds no defect of law, fact, or logic in the R&R.
 3   Accordingly, the Court will accept the Magistrate Judge’s findings and conclusions
 4   and implement his recommendation.
 5
 6                                         ORDER
 7         Petitioner Barriga’s objection [Doc #13] is OVERRULED.
 8         The Report and Recommendation [Doc # 10] is ADOPTED.
 9         The petition for writ of habeas corpus [Doc # 1] is DISMISSED without
10   prejudice.
11         As required by Fed. R. Civ. P. 58(a), judgment will be a separate document.
12         The Court will also rule on a certificate of appealability by separate order.
13         The case SHALL BE TERMINATED and closed (JS-6).
14         IT IS SO ORDERED.
15
16
17   Dated: May 21, 2019                            _____________________________
                                                     Honorable Valerie Baker Fairbank
18                                                   Senior United States District Judge
19
20
21
22
23
24
25
26
27
28                                            -2-
